Case: 3:07-cr-00183-WHR-MRM Doc #: 475 Filed: 07/02/20 Page: 1 of 1 PAGEID #: 1884

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA,
Plaintiff,
VS. : Case No. 3:07cr183(1)
ANTONIO PIERCE, | JUDGE WALTER H. RICE
Defendant. |

 

DECISION AND ENTRY HOLDING DEFENDANT’S MOTION FOR
COMPASSIONATE RELEASE (DOC. #466) TO BE MOOT, GIVEN THE
RECENT REDUCTION OF HIS SENTENCE TO ONE OF TIME SERVED
(DOC. #472, ORDER FILED JUNE 11, 2020), BASED UPON THE FIRST
STEP ACT

 

Defendant’s Motion for Compassionate Release (Doc. #466) is moot, given the recent

reduction of his sentence to one of time served (Doc. #472, Order filed June 11, 2020), based upon

 

the First Step Act.
Lidouiee es. Pe
July 2, 2020 WALTER H. RICE
UNITED STATES DISTRICT JUDGE
Copies to:

Counsel of record
